Exhibit 13
Certificate of Registration
     8TAT£^_          This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has     Registration Number
                      been made a part of the Copyright Office records.
                                                                                    TXu 2-227-301
                                                                                    Effective Date of Registration:
                                                                                    October 16, 2020
                                                                                    Registration Decision Date:
                      United States Register of Copyrights and Director             November 17, 2020




   Copyright Registration for a Group of Unpublished Works
   Registration issued pursuant to 37 C.F.R. § 202.4(c)

  Title

                          Title of Group:   EMSCULPT NEO - The One In Body Shaping (Brochure 1) and 2 Other
                                            Unpublished Works

                          Content Title:    EMSCULPT NEO - The One In Body Shaping (Brochure 1)
                                            EMSCULPT NEO - The One In Body Shaping (Brochure 2)
                                            EMSCULPT NEO - The One In Body Shaping (Brochure 3)
  Completion/Publication
                    Year of Completion:     2020



  Author

                      •      Author:        BTL Medical Technologies s.r.o.
                      Author Created:       Literary Works
                   Work made for hire:      Yes
                        Domiciled in:       Czech Republic

  Copyright Claimant

                   Copyright Claimant:      BTL Medical Technologies s.r.o.
                                            Evropska 423/178, 6-Vokovice, Prague, 160 00

  Limitation of copyright claim

      Material excluded from this claim:    Stock images of fit male and fit female on black background.


  Rights and Permissions

                   Organization Name:       Sterne, Kessler, Goldstein & Fox P.L.L.C.

                                                                                                               Page 1 of 2
                           Name:     Monica Riva Talley
                           Email:    mtalley @ sternekessler.com
                       Telephone:    (202)371-2600
                         Address:    1100 New York Avenue, NW
                                     Suite 600
                                     Washington, DC 20005 United States

Certification

                            Name:    Monica Riva Talley, Authorized agent
                             Date:   October 16, 2020
     Applicant's Tracking Nnmber:    5387.029CPY0



           Copyright Office notes:   Regarding group registration: A group of unpublished works may be registered
                                     in the same administrative class under 202.4(c) if the following requirements
                                     have been met: 1) All the works must be unpublished; 2) the group may include
                                     up to ten works; 3) a title must be provided for each work; 4) all the works must
                                     be created by the same author or the same joint authors; 5) the authorship
                                     claimed in each work must be the same; and 6) the author and claimant for each
                                     work must be the same person or organization.




                                                                                                          Page 2 of 2
